—In an action to recover damages for personal injuries and wrongful death, the third-party defendant, Certified Fence Corp., appeals from a judgment of the Supreme Court, Westchester County (Bellantoni, J.), entered May 22, 1997, which, upon an agreement of the parties settling the action for $1,500,000, and a jury verdict finding it to be 100% at fault in the happening of the accident and the defendants third-party plaintiffs not to be at fault, is in favor of the plaintiffs and against it in the principal sum of $1,500,000.
Ordered that the judgment is affirmed, with costs to the defendants third-party plaintiffs-respondents.
The appellant’s argument concerning the applicability of the savings clause of the Federal Occupation Health and Safety Act (29 USC § 653 [b] [4]) was not raised before the trial court and is therefore not properly before this Court on appeal (see, CPLR 5501 [a] [3]).
*566The appellant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Thompson, Pizzuto and McGinity, JJ., concur.